DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, fig 1 in the reply filed on 11/25/2020 is acknowledged.
Claims 12, 14, 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/210555, 14/732,340 and 14/858662, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 1-14, 17, 18, 31, 33 and 37 and include the limitation: “the at least one vent (or relief valve) is configured to operate in the absence of an external motive force.” This limitation is not found in any of the parent application’s disclosures. Therefore, the above claims of the present application receive the filing date of the present application, not of the parent applications.
Additionally, clam 8 requires the vent to periodically vent gas. There is no support for this term in the parent applications as well.
Claims 3 and 35 require not creating a region of lower pressure external to the pipe network. This was not disclosed in the parent applications as well. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the void space of claims 4 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-5, 7-11, 13, 15-21, 23- 27, 29, 31-38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (7,389,824) in view of Nakamura (JP 3928201).
Regarding claim 1, Jackson shows a water-based fire protection system (10) comprising: a sprinkler system comprising at least one fusible sprinkler (16), a pipe network (12, 15, 15) connected to the at least one fusible sprinkler, and having one or more drains (20, 20c); the pipe network pitched toward the one or more drains (col 8, liens 1-5), the one or more drains selectively allowing liquid to exit the pipe network (inherent to a drain); at least one vent (39) distinct from the one or more drains and positioned within the pipe network, wherein the at least one vent is configured to operate in the absence of an external motive force (the vent 39 is automatic); the at least one vent configured to allow gas (air) including oxygen displaced by the nitrogen to exit the pipe network in response to a system pressure of the pipe network reaching a prescribed limit (the limit is then the air starts to automatically vent) while preventing liquid from passing there through and maintaining pressure within the pipe network until the water-based fire protection system is actuated; 
But fails to disclose a nitrogen generator coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated.
However Nakamura teaches a fire sprinkler system that has nitrogen generator that supplies nitrogen to the piping network to inhibit corrosion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the nitrogen generator to the sprinkler 
In the use of the above combination, adding nitrogen from the nitrogen generator will l inherently increase the concentration of nitrogen and decreasing the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network.  
Regarding claim 2, the at least one vent is configured to operate in the absence of an external flow of motive fluid, electrical power, or mechanical action (vents 39 are automatic).
Regarding claim 3,  the at least one vent is configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network when the system pressure within the pipe network et reaches the prescribed limit without actively creating a region of lower pressure external to the pipe network (the above combination will inherently perform this function in its use).  
Regarding claim 4, the pipe network including a void space (the space inside the pipes) within the pipe network, and wherein the at least one vent is connected with the pipe network at a location in which it is in fluid communication with the void space within the pipe network and is further configured to allow gas from the void space to exit the pipe network (fig 1m Jackson).
Regarding claim 5, the pipe network further including an amount of liquid (water or anti-freeze) contained within the pipe network, and wherein the void space is located above the amount of liquid within the pipe network (air will always stay above liquid in the pipes).

Regarding claim 8,  the at least one vent is operable to continuously or periodically vent gas including oxygen displaced by the nitrogen from the pipe network  (vent 39 will continuously vent air for a short amount of time).  
Regarding claim 9,  the at least one vent is operable to allow gas including oxygen displaced by the nitrogen to exit the pipe network a-when the system pressure reaches or exceeds the prescribed limit and wherein the prescribed limit is preset or adjustable (the vent displaces air, and air includes oxygen. The limit is preset)
Regarding claim 10, the pipe network further comprising one or more branch lines (14, 15), wherein each of the one or more branch lines has a terminal end; and wherein the at least one vent is positioned adjacent to the terminal end of at least one of the one or more branch lines (fig 1).
Regarding claim 11,  further comprising a flow valve (22) configured to control introduction of a water-based fire suppression medium into the pipe network.  
Regarding claim 13,  wherein the water-based fire protection system is a wet pipe system (col 1, lines 25-30).
Regarding claim 15, the above combination shows a water-based fire protection system comprising (Jackson):  4822-9409-4478.1a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (14, 12, 15) connected to the at least one fusible sprinkler, and having one or more drains (20, 20c) the pipe network pitched toward the one or more drains and having one or more branch lines (15, 14); a nitrogen generator 
Regarding claim 16,  each of the one or more branch lines has a terminal end; and wherein the at least one relief valve is positioned adjacent to the terminal end of at least one of the one or more branch lines (fig 1 Jackson).
Regarding claim 17, the at least one relief valve is configured to operate in the absence of an external motive force (the relief valves 39 are automatic).
Regarding claim 18,  wherein the at least one relief valve is configured to operate in the absence of an external flow of motive fluid, electrical power, or mechanical action (relief valves 39 are automatic).
Regarding claim 19,  wherein the at least one relief valve is configured to respond to a system pressure within the pipe network reaching a prescribed limit (this is inherent, the limit can be zero, or when the relief vale is opened)
Regarding claim  20,  the pipe network including a void space (inside the pipes) within the pipe network, and wherein the at least one relief valve is connected with the pipe network at a location in which it is in fluid communication with the void space within 
Regarding claim 21,  the pipe network further including an amount of liquid contained within the pipe network (antifreeze or water), and wherein the void space is located above the amount of liquid within the pipe network (air will always be above liquid in the pipes).  
Regarding claim 23, the at least one relief valve is operable to continuously vent gas including oxygen displaced by the nitrogen from the pipe network (this is how the relief valve works).
Regarding claim 24,  wherein the at least one relief valve is operable to periodically vent gas including oxygen displaced by the nitrogen from the pipe network. (this is how the relief valve works).
Regarding claim 25,  the at least one relief valve is operable to continuously or periodically vent gas including oxygen displaced by the nitrogen from the pipe network. (this is how the relief valve works).
Regarding claim 26,  the at least one relief valve is operable to allow gas including oxygen displaced by the nitrogen to exit the pipe network  when the system pressure reaches or exceeds the prescribed limit and wherein the prescribed limit is preset or adjustable.  (the vent displaces air, and air includes oxygen. The limit is preset)
Regarding claim 27, further comprising a flow valve (22) configured to control introduction of a water-based fire suppression medium into the pipe network. 

Regarding claim  31, the above combination shows a water-based fire protection system (Jackson) comprising: a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15 Jackson) connected to the at least one fusible sprinkler, and having one or more drains (22, 22c, Jackson) the pipe network pitched toward the one or more drains and having one or more branch lines (14, 15), each of the one or more branch lines having a terminal end (fig 1);  4822-9409-4478.1a nitrogen generator (Nakamura ) coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated; at least one relief valve (39, Jackson) distinct from the one or more drains and positioned within the pipe network adjacent to the terminal end of the one or more branch lines and wherein the at least one relief valve is configured to operate in the absence of an external motive force (it is automatic); the at least one relief valve configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network while preventing liquid from passing therethrough and maintaining pressure within the pipe network until the water-based fire protection system is actuated; and thereby increasing the concentration of nitrogen and decrease the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network. 
Regarding claim 32, the above combination shows a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15, Jackson) connected to the at least one fusible sprinkler, and having one or more drains (20, 20c, 
Regarding claim 33,  wherein the at least one vent is configured to operate in the absence of an external motive force (it is automatic).
Regarding claim 34,  wherein the at least one vent is configured to operate in the absence of an external flow of motive fluid, electrical power, or mechanical action (vent 39 are automatic).
Regarding claim 35,  wherein the at least one vent is configured to release pressure within the pipe network at a prescribed limit without actively creating a region of lower pressure lower external to the pipe network (the above combination will inherently perform this function).  
Regarding claim 36, the above combination shows a water-based fire protection system comprising (Jackson): a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15, Jackson) connected to the at least 
Regarding claim 37 and 38, in its use, the above combination   inherently performs all the method steps of claims 37 and 38 ad discussed above.

Claims 6 and 22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (7,389,824) as modified by Nakamura (JP 3928201) above, further in view of Wagner et al. (7,717,776).
Jackson as modified above shows all aspects of the applicant's invention but fails to specifically disclose an oxygen sensor connected with the system and in communication with the nitrogen generator and configured to generate a sensor signal 

However, Wagner et al. "776 teaches a oxygen sensor 7" coupled to a sprinkler system (fig 1) configured to generate a sensor signal in response to a level of oxygen measured  in a specific area.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to add the oxygen sensor of Wagner et al. '776 to the invention of Jackson as modified above in order to measure the oxygen content in a given area.
It is noted that the oxygen sensor is operable to determine oxygen level in said piping network and the nitrogen generator can be activated automatically in response to said oxygen sensor in order to supply nitrogen to the piping network when oxygen in the piping network is above a particular level.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-11, 13, 15-27, 29 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,144,700 in view of Jackson (7,389,824).
The claims of the pending application disclose all aspects of the claims of the 700’ patent except for the fact that the vent or relief valve is not operated by external forces.
Jackson teaches an automatic vent or relief valve (39) that operates without external forces.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the vent or relive valves of Jackson in order to make the vent  or relief valve automatic.

Claims 1-11, 13, 15-27, 29 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,186,533 in view of Jackson (7,389,824).
The claims of the pending application disclose all aspects of the claims of the 700’ patent except for the fact that the vent or relief valve is not operated by external forces.
Jackson teaches an automatic vent or relief valve (39) that operates without external forces.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the vent or relive valves of Jackson in order to make the vent  or relief valve automatic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             2/23/2021